13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 17-40913-lkg Doc 89 Filed 01/13/20 Page1of2

FILED

Michelle R. Ghidotti-Gonsalves, Esq. (SBN 232837)

Kristin A. Zilberstein, Esq. (SBN 200041) JAN 13 2020
GHIDOTTI | BERGER

1920 Old Tustin Ave. CLERK. U.S BANKRUPTCY COURT
Santa Ana, CA 92705 SOUTHERN DISTRICT, ILLINOIS

Tel: (949) 427-2010
Fax: (949) 427-2732
Email: mghidotti@ghidottiberger.com

Authorized Agent for Secured Creditor,
Reliant Loan Servicing LLC

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF ILLINOIS— BENTON DIVISION

In Re: Chapter 13

Leo J. Whitlock and Gina M. Whitlock, BK Case No.: 17-40913

WITHDRAWAL OF Notice of Mortgage Payment
Change (Doc in Claims register filed on October 10,
2019 related to Claim#2)

Debtor.

Nee Nee eee ee ee ee ee ee ee ee ee ee ee ee ee’ ee ee”

 

Reliant Loan Servicing LLC, its Successors and Assigns, hereby withdraws Notice of

Mortgage Payment Change (Doc in Claims register filed on October 10, 2019 related to Claim#2).

  

Dated: January 10, 2020
Atteffiey for Reliant Loan Servicing LLC, its
Successors and Assigns

Page |

 

WITHDRAWAL
Case 17-40913-lkg Doc 89 Filed 01/13/20 Page 2 of 2

CERTIFICATE OF SERVICE

On January 10, 2020, I served the foregoing documents described as Withdrawal on the following
individuals by electronic means through the Court’s ECF program:

COUNSEL FOR DEBTOR
Ronald Allan Buch
Email: Belleville@tbcwam.com

I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.

Lauren Simonton

On January 10, 2020, I served the foregoing documents described as Withdrawal on the following
individuals by depositing true copies thereof in the United States mail at Santa Ana, California enclosed
in a sealed envelope, with postage paid, addressed as follows:

 

DEBTOR TRUSTEE

Leo J. Whitlock Russell C Simon

12 Edgewood Rd Chapter 13 Trustee

Mount Vernon, IL 62864-2625 24 Bronze Pointe
Swansea, IL 62226

JOINT DEBTOR

Gina M. Whitlock U.S. TRUSTEE

12 Edgewood Rd Office of the U.S. Trustee

Mount Vernon, IL 62864-2625 Becker Bldg, Room 1100

401 Main St
Peoria, IL 61602

 

 

 

 

I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.

Lauren Simonton
